      Case 3:18-cv-00186-KRG-MPK Document 19 Filed 12/17/18 Page 1 of 11




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA

TARENCE M. MOSEY,                                  :        NO.: 3:18-cv-00186-KRG-MPK
                               Plaintiff           :
                                                   :            CIVIL ACTION – LAW
        v.                                         :
                                                   :         JUDGE KIM R. GIBSON
MICHAEL JOHNSTON, Warden of Blair                  :     MAG. JUDGE MAUREEN P. KELLY
County Jail; ABBIE TATE, Deputy Warden of          :
Blair County Jail; COURTNEY MCCLAIN,               :              Electronically Filed
Nurse of Blair County Jail, and JENNIFER           :
CRAWFORD, Nurse Supervisor of Blair                :
County Jail,                                       :
                              Defendants           :          JURY TRIAL DEMANDED

     ANSWER OF DEFENDANTS CORTNI MCCLAIN AND JENNIFER BENNETT
        TO PLAINTIFF'S COMPLAINT WITH AFFIRMATIVE DEFENSES

        AND NOW, come the Defendants Cortni McClain and Jennifer Bennett (erroneously

identified as Jennifer Crawford), by and through their counsel, Marshall Dennehey Warner

Coleman & Goggin, who file this Answer with Affirmative Defenses to Plaintiff’s Complaint by

respectfully stating the following:

                                  I. JURISDICTION & VENUE

        1.      Admitted in part; denied in part. It is admitted that Plaintiff is pursuing a claim

pursuant to 42 U.S.C. § 1983 and that this Court has jurisdiction concerning same. It is denied

that Rule 65 of the Federal Rules of Civil Procedure has any applicability since Plaintiff has no

claim for injunctive relief.

        2.      Admitted.

                                           II. PLAINTIFF

        3.      Admitted.
     Case 3:18-cv-00186-KRG-MPK Document 19 Filed 12/17/18 Page 2 of 11




                                      III. DEFENDANTS

       4.      The averments contained in this paragraph are directed at a party other than the

Answering Defendants, and therefore, no response is required. If a response is required, said

averments are denied.

       5.      The averments contained in this paragraph are directed at a party other than the

Answering Defendants, and therefore, no response is required. If a response is required, said

averments are denied.

       6.      Admitted in part; denied in part. It is admitted that Cortni McClain is a licensed

practical nurse who is employed by PrimeCare Medical, Inc. to provide medical services to

inmates at the Blair County Prison. The remainder of this allegation is denied in that it contains

conclusions of law and fact to which no response is required. If a response is deemed required,

the averments contained herein are denied. By way of further answer, Nurse McClain has no

supervisory role.

       7.      Denied. It is unknown as to whom Jennifer Crawford is in the Complaint. It is

believed that Plaintiff has intended to bring a claim against Jennifer Bennett, LPN.          It is

specifically denied that Jennifer Bennett is a supervisor or has any supervisory function at the

Blair County Prison.

                                           IV. FACTS

REFUSAL & INADEQUATE MEDICAL CARE

       8.      Denied. It is specifically denied that Nurse McClain said, "You're the guy that

killed that pregant (sic) girl." It is further denied that she refused to provide medication to

Plaintiff. Moreover, it is denied that Plaintiff "slip" (sic) into a deepened depression and severe


                                                2
     Case 3:18-cv-00186-KRG-MPK Document 19 Filed 12/17/18 Page 3 of 11




anxiety. To the contrary, Plaintiff attempted suicide shortly after the accident in which he killed

a young pregnant woman. This attempted suicide was not while he was incarcerated at the Blair

County Prison. Further, Plaintiff received medication to address his mental health and medical

complaints.

       9.      Denied. It is specifically denied that Nurse McClain ignored any complaints by

Plaintiff that he was starting to have suicidal thoughts. It also denied that Plaintiff attempted

suicide in the Blair County Prison. By way of further answer, Plaintiff received significant

mental health treatment while incarcerated at the Blair County Prison.

       10.     Denied. The averments contained in this paragraph contain conclusions of law

and fact to which no response is required. If a response is deemed required, the averments

contained herein are denied. By way of further answer, it is specifically denied that Nurse

McClain deliberately ignored any complaints of Plaintiff feeling "light-headed, dizzy, running a

fever, and overwhelming stomach pains." Further, it is denied that Plaintiff lost consciousness or

that he had to receive "emergency medical attention."

       11.     Denied. It is specifically denied that Plaintiff filed multiple grievances. By way

of further answer, Plaintiff has failed to exhaust his administrative remedies and, as such,

dismissal of this frivolous cause of action will be sought consistent with the Prisoner Litigation

Reform Act.

       12.     Admitted in part; denied in part. It is admitted that Plaintiff was transferred to

SCI Camp Hill from the Blair County Prison. The remainder of this allegation is denied.




                                                3
     Case 3:18-cv-00186-KRG-MPK Document 19 Filed 12/17/18 Page 4 of 11




UNSAFE, HAZARDOUS, & UNSANITARY CONDITIONS

       13. – 18.        Denied. The averments contained in these paragraphs contain conclusions

of law and fact to which no response is required. If a response is deemed required, the averments

contained herein are denied.

RETALIATION & PRETRIAL DETAINEE PUNISHMENT

       19.    The averments contained in this paragraph are directed at a party other than the

Answering Defendants, and therefore, no response is required. If a response is required, said

averments are denied.

       20.    The averments contained in this paragraph are directed at a party other than the

Answering Defendants, and therefore, no response is required. If a response is required, said

averments are denied.

       21.    The averments contained in this paragraph are directed at a party other than the

Answering Defendants, and therefore, no response is required. If a response is required, said

averments are denied.

       22.    Denied. The averments contained in this paragraph contain conclusions of law

and fact to which no response is required. If a response is deemed required, the averments

contained herein are denied.

       23.    Denied. The averments contained in this paragraph contain conclusions of law

and fact to which no response is required. If a response is deemed required, the averments

contained herein are denied.




                                                4
     Case 3:18-cv-00186-KRG-MPK Document 19 Filed 12/17/18 Page 5 of 11




                           V. EXHAUSTION OF LEGAL REMEDIES

          24.   Denied. It is specifically denied that Plaintiff filed grievances or exhausted his

administrative remedies as required by federal law. Therefore, dismissal of this cause of action

will be filed consistent with the Prisoner Litigation Reform Act.

                                       VI. LEGAL CLAIMS

          25.   The responses to paragraphs 1 through 24 are incorporated as if set forth herein at

length.

          26.   Denied.    Moreover, it is specifically denied that Jennifer Bennett has any

responsibility to supervise, and/or provide discipline to any employees at the Blair County Jail.

          27.   The averments contained in this paragraph are directed at a party other than the

Answering Defendants, and therefore, no response is required. If a response is required, said

averments are denied.

          28.   Denied. The averments contained in this paragraph contain conclusions of law

and fact to which no response is required. If a response is deemed required, the averments

contained herein are denied.

          29.   Denied.   It is specifically denied that Plaintiff ever received a serious life-

threatening injury or that he had any physical, mental, or emotional effects.

          30.   Admitted in part; denied in part. It is admitted that Plaintiff pled guilty to causing

the death of a young female and her unborn child. The remainder of this allegation is denied.

By way of further answer, at all times material hereto, Plaintiff received medical care which

conformed with the applicable standard of care. This involved evaluations by qualified medical

personnel and medications to address his various medical and mental health complaints.


                                                  5
     Case 3:18-cv-00186-KRG-MPK Document 19 Filed 12/17/18 Page 6 of 11




       31.    Denied. The averments contained in this paragraph contain conclusions of law

and fact to which no response is required. If a response is deemed required, the averments

contained herein are denied. By way of further answer, at all times material hereto, Plaintiff

received medical care which conformed with the applicable standard of care.

       32.    The averments contained in this paragraph are directed at a party other than the

Answering Defendants, and therefore, no response is required. If a response is required, said

averments are denied.

       33.    Denied. The averments contained in this paragraph contain conclusions of law

and fact to which no response is required. If a response is deemed required, the averments

contained herein are denied.

       34.    Denied. The averments contained in this paragraph contain conclusions of law

and fact to which no response is required. If a response is deemed required, the averments

contained herein are denied.

       35.    Denied. The averments contained in this paragraph contain conclusions of law

and fact to which no response is required. If a response is deemed required, the averments

contained herein are denied.

       36.    Denied. The averments contained in this paragraph contain conclusions of law

and fact to which no response is required. If a response is deemed required, the averments

contained herein are denied.




                                              6
     Case 3:18-cv-00186-KRG-MPK Document 19 Filed 12/17/18 Page 7 of 11




                                   VII. PREVIOUS LAWSUITS

         37.    Denied. After reasonable investigation, the Answering Defendants are without

sufficient knowledge or information to form a belief as to the truth of the averments contained in

this paragraph. The same is therefore denied.

                                   VIII. PRAYER FOR RELIEF

         38. – 45. Denied. It is specifically denied that Plaintiff is entitled to any damages. To

the contrary, at all times material hereto, Plaintiff received medical care which conformed with

the applicable standard of care.

         WHEREFORE, Defendants Cortni McClain and Jennifer Bennett respectfully request

that Plaintiff’s Complaint be dismissed with prejudice and that judgment be entered in their

favor.

                                   AFFIRMATIVE DEFENSES

         1.     Plaintiff’s Complaint fails to state a claim upon which relief may be granted.

         2.     At all times material hereto, the Answering Defendants provided medical

treatment which conformed to the applicable standard of care.

         3.     Plaintiff is unable to demonstrate a deliberate indifference to a serious medical

condition.

         4.     Plaintiff's claims and/or alleged losses may be limited and/or barred by the Prison

Litigation Reform Act.

         5.     At no time were Plaintiff's constitutional rights violated.

         6.     At all times material hereto, the Answering Defendants are immune from suit.




                                                  7
        Case 3:18-cv-00186-KRG-MPK Document 19 Filed 12/17/18 Page 8 of 11




         7.    The healthcare providers who provided treatment to Plaintiff utilized their best

professional judgment in evaluating and providing treatment.

         8.    At all times material hereto, the practices of the Answering Defendants have been

reasonable and appropriate and have insured the protection of all rights, privileges and immunity

of the public, including Tarence M. Mosey.

         9.    At no time material hereto did the Answering Defendants act in bad faith or in a

willful, wanton, outrageous, reckless and/or malicious manner.

         10.   Plaintiff did not suffer any injuries or damages as a result of any acts or omissions

by the Answering Defendants.

         11.   Plaintiff failed to exhaust his administrative remedies.

         WHEREFORE, Defendants Cortni McClain and Jennifer Bennett respectfully request

that Plaintiff’s Complaint be dismissed with prejudice and that judgment be entered in their

favor.

                                            Respectfully submitted,

                                            MARSHALL DENNEHEY WARNER COLEMAN &
                                            GOGGIN

                                     By:    /s/ John R. Ninosky
                                            JOHN R. NINOSKY, ESQUIRE
                                            PA Attorney ID No. 78000
                                            100 Corporate Center Drive, Suite 201
                                            Camp Hill, PA 17011
                                            Telephone (717) 651-3709
                                            Facsimile (717) 651-3707
                                            jrninosky@mdwcg.com
Date:    December 17, 2018                  Attorney for Cortni McClain and Jennifer Bennett




                                                 8
      Case 3:18-cv-00186-KRG-MPK Document 19 Filed 12/17/18 Page 9 of 11




                                        VERIFICATION

          I, Cortni McClain, hereby acknowledge that I am a Defendant in this action, that I have

re a d th e Ans we r                                           De fe ns e s , a nd tha t the fa c ts

therein are true and correct to the best of my knowledge, information and belief. I understand

that false statements may subject me to the penalties of 18 USC § 1621. This Verification is

made subject to 28 USC § 1746 relating to unsworn declarations under penalty of perjury.




                                              Cortni McClain



Da te :   191 \8




                                                                                                       r
     Case 3:18-cv-00186-KRG-MPK Document 19 Filed 12/17/18 Page 10 of 11




                                             VERIFICATION

         I, Jennifer Bennett, he re by a cknowle dg e tha t I a m a De fe nda nt in this a ction, tha t I ha ve

read the Answer fo PIaint ws Complaint with Ajfirmative Defenses, and that the facts stated


the re in a re true a nd corre ct to the be s t of my knowle dg e , informa tion a nd be lie f. I unde rs ta nd

tha t fa ls e s ta te me nts ma y s ubje c t me to the pe na ltie s of 1 8 US C § 1 6 2 1 . This Ve rifica tion is

ma de s ubje ct to 28 US C § 1746 re la ting to uns worn de cla ra tions Lmde r pe Na lty of pe rjury.




                                                     `a _   I          V+

                                                    Jenn er Bennett




Date :   r'9//£1l]2




                                                                                                                     I
     Case 3:18-cv-00186-KRG-MPK Document 19 Filed 12/17/18 Page 11 of 11




                                CERTIFICATE OF SERVICE

       The undersigned hereby certifies that on the 17th day of December, 2018, the foregoing

Answer with Affirmative Defenses was electronically filed with the Clerk of Court using the

CM/ECF system which will send notification of such filing to counsel of record, which service

satisfies the requirements of the Federal Rules of Civil Procedure.

       Mary Lou Maierhofer, Esquire
       Margolis Edelstein
       P.O. Box 628
       Hollidaysburg, PA 16648
       mmaierhofer@margolisedelstein.com
       Attorney for Defendants Michael Johnston and Abbie Tate

       I hereby certify that a copy of the foregoing has been served on the following non-

CM/ECF participant by depositing the same in the United States Mail, postage prepaid, in Camp

Hill, Pennsylvania on December 17, 2018

       Smart Communications/PADOC
       Tarence M. Mosey (#ND4444)
       SCI Houtzdale
       P.O. Box 33028
       St. Petersburg, FL 33733


                                             MARSHALL DENNEHEY WARNER COLEMAN
                                             & GOGGIN

                                      By:    /s/ John R. Ninosky
                                             John R. Ninosky, Esquire
